COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  City of El Paso, Texas,                         §               No. 08-22-00155-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                 171st District Court

  Joanna Cangialosi, Individually, as Next of     §             of El Paso County, Texas
  friend of C.C., Minor child, surviving
  Daughter and heir to the Estate of Annette      §               (TC# 2018DCV0797)
  Martinez; Jose Aguilar; Raymundo
  Aguilar; Fidel Aguilar; Eric Aguilar,           §
  Individually and as Surviving Sons and
  heirs to the Estate of Annette Martinez,        §

                        Appellees.                §

                                              §
                                            ORDER

        Appellant has filed a motion to stay trial and all trial court proceedings pending resolution

of interlocutory appeal. Having considered the motion, the Court DENIES Appellant’s motion to

stay.

        IT IS SO ORDERED this 19th day of August, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.